
	
		I
		112th CONGRESS
		1st Session
		H. R. 968
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. McKeon (for
			 himself, Mr. Thornberry,
			 Mr. Schilling,
			 Mr. Wittman,
			 Mr. Forbes,
			 Mr. Griffin of Arkansas,
			 Mr. Rooney,
			 Mr. Shuster,
			 Mr. Wilson of South Carolina,
			 Mr. Akin, Mr. Lamborn, Mr.
			 Rogers of Alabama, Mr.
			 Turner, Mr. West,
			 Mr. Fleming,
			 Mr. LoBiondo,
			 Mr. Conaway,
			 Mr. Rigell,
			 Mr. Coffman of Colorado,
			 Mr. Runyan,
			 Mr. Miller of Florida,
			 Mr. Kline,
			 Mr. Heck, Mr. Palazzo, and Mr.
			 Brooks) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for certain processes and limitations relating
		  to the detention of certain individuals by the United States, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Detainee Security Act of
			 2011.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Process for the review of eligibility for continued
				detention of individuals detained at Naval Station, Guantanamo Bay,
				Cuba.
					Sec. 4. Requirement for military custody for members of al
				Qaeda, the Taliban, and associated forces subject to the Authorization for Use
				of Military Force.
					Sec. 5. Prohibitions relating to the transfer and release of
				certain detainees.
					Sec. 6. Limitation on authority to implement Executive Order of
				March 7, 2011.
					Sec. 7. Affirmation of armed conflict with al-Qaeda, the
				Taliban, and associated forces.
					Sec. 8. Prohibition on family member visitation of individuals
				detained at Naval Station, Guantanamo Bay, Cuba.
					Sec. 9. Permanent prohibition on use of funds to construct or
				modify facilities in the United States to house detainees transferred from
				Naval Station Guantanamo Bay, Cuba.
					Sec. 10. Clarification of right to plead guilty in trial of
				capital offense by military commission.
				
			2.DefinitionsIn this Act:
			(1)The term individual detained at
			 Guantanamo means any individual who is located at United States Naval
			 Station, Guantanamo Bay, Cuba, on or after March 7, 2011, who—
				(A)is not a citizen
			 of the United States or a member of the Armed Forces of the United States;
			 and
				(B)is in the custody
			 or under the effective control of the Department of Defense.
				(2)The term appropriate committees of
			 Congress means—
				(A)the Committee on
			 Armed Services and the Select Committee on Intelligence of the Senate;
			 and
				(B)the Committee on
			 Armed Services and the Permanent Select Committee on Intelligence of the House
			 of Representatives.
				3.Process for the
			 review of eligibility for continued detention of individuals detained at Naval
			 Station, Guantanamo Bay, Cuba
			(a)Restrictions on
			 reviewAny administrative
			 board or panel established by any department or agency of the Federal
			 Government for the purpose of conducting reviews to determine the eligibility
			 for continued detention of an individual detained at Guantanamo shall be
			 subject to the following restrictions:
				(1)Such an individual whose eligibility for
			 continued detention is being reviewed shall not be represented by legal counsel
			 in any proceeding of the board or panel. Such an individual may be assisted by
			 a military personal representative with the appropriate security
			 clearance.
				(2)A
			 review of an individual’s eligibility for continued detention may not take
			 place sooner than 21 days after the individual first becomes an individual
			 detained at Guantanamo.
				(3)Recommendations
			 pursuant to any such review shall be made by a panel consisting of military
			 experts in operations, intelligence, and counterterrorism matters.
				(4)The Government's submission to the board or
			 panel regarding the threat posed by such an individual and any mitigating
			 information described in subsection (b)(4) shall be provided to the military
			 personal representative for the individual. Where it is necessary to protect
			 national security, including the protection of intelligence sources and
			 methods, the board or panel may determine that the military personal
			 representative must receive a sufficient substitute or summary of classified
			 information, rather than the underlying information.
				(5)Such an individual
			 shall not be subject to any such review under circumstances as follows:
					(A)In the case of
			 such an individual upon whom charges have been served in accordance with
			 section 948s of title 10, United States Code, until after final judgment has
			 been reached on such charges.
					(B)In the case of
			 such an individual who has been convicted by a military commission under
			 chapter 47A of such title of an offense under subchapter VIII of that chapter,
			 until after the individual has completed his sentence.
					(C)In the case of
			 such an individual who has been ordered released by a court of competent
			 jurisdiction.
					(b)ConsiderationsIn
			 determining the recommendation to make regarding an individual detained at
			 Guantanamo under any review process, a panel shall consider—
				(1)whether the
			 individual represents a continuing threat to the United States or its allies;
			 and
				(2)whether there are
			 other factors that form a need for continued detention of the individual,
			 including—
					(A)the likelihood the
			 individual will resume terrorist activity if transferred or released;
					(B)the likelihood the
			 individual will reestablish ties with an organization engaged in hostilities
			 against the United States or its allies if transferred or released;
					(C)the intelligence
			 value of information known by the individual;
					(D)the likelihood of
			 family, tribal, or government rehabilitation or support for the individual if
			 transferred or released; and
					(E)the likelihood the
			 individual may be subject to trial by military commission; and
					(3)with respect to
			 consideration of whether to transfer an individual to the custody of a foreign
			 country, whether that country—
					(A)is not a designated state sponsor of
			 terrorism or a designated foreign terrorist organization;
					(B)maintains
			 effective control over each detention facility in which an individual is to be
			 detained if the individual is to be housed in a detention facility;
					(C)is not, as of the
			 date of the certification, facing a threat that is likely to substantially
			 affect its ability to exercise control over the individual;
					(D)has agreed to take
			 effective steps to ensure that the individual cannot take action to threaten
			 the United States, its citizens, or its allies in the future;
					(E)has taken such
			 steps as the Secretary determines are necessary to ensure that the individual
			 cannot engage or re-engage in any terrorist activity;
					(F)has agreed to
			 share any information with the United States that—
						(i)is
			 related to the individual or any associates of the individual; and
						(ii)could affect the security of the United
			 States, its citizens, or its allies; and
						(G)has agreed to
			 allow appropriate agencies of the United States to have access to the
			 individual, if requested; and
					(4)any information reviewed by the officials
			 preparing the Government’s submission to the board or panel that tends to
			 mitigate the threat posed by the individual.
				4.Requirement for
			 military custody for members of al Qaeda, the Taliban, and associated forces
			 subject to the Authorization for Use of Military Force
			(a)In
			 generalChapter 3 of title 10, United States Code, is amended by
			 adding at the end the following new section:
				
					130e.Requirement for
				military custody for members of al Qaeda, the Taliban, and associated forces
				subject to the Authorization for Use of Military Force
						(a)Custody pending
				disposition determination(1)Except as provided in paragraph (3), an
				individual who is eligible for detention pursuant to the Authorization for Use
				of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) (as such term is
				defined in section 130f(c)(1) of this title) shall be held in military custody
				pending a decision by the President on the disposition of the person.
							(2)The disposition of a person as
				described in paragraph (1) may include the following:
								(A)Long-term detention without trial until the
				end of hostilities against the nations, organizations, and persons subject to
				the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541
				note).
								(B)Trial under chapter 47A of title 10,
				United States Code.
								(3)The Secretary of Defense, in
				consultation with the Director of National Intelligence, may waive the
				requirement under paragraph (1) if the Secretary submits to the appropriate
				committees of Congress certification in writing that such a waiver is in the
				national security interests of the United States.
							(b)DefinitionIn this section, The term appropriate
				committees of Congress means—
							(1)the Committee on
				Armed Services and the Select Committee on Intelligence of the Senate;
				and
							(2)the Committee on
				Armed Services and the Permanent Select Committee on Intelligence of the House
				of
				Representatives.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						130e. Requirement for military custody for
				members of al Qaeda, the Taliban, and associated forces subject to the
				Authorization for Use of Military
				Force.
					
					.
			(c)Effective
			 dateSection 130e of title
			 10, United States Code, as added by subsection (a) shall take effect on March
			 4, 2011, and shall apply with respect to individuals eligible for detention
			 pursuant to the Authorization for Use of Military Force (Public Law 107–40; 50
			 U.S.C. 1541 note) (as such term is defined in section 130f(c)(1) of such title,
			 as so added) who are taken into the custody or brought under the control of the
			 United States on or after that date.
			5.Prohibitions
			 relating to the transfer and release of certain detainees
			(a)In
			 generalChapter 3 of title 10, United States Code, as amended by
			 section 4, is further amended by adding at the end the following new
			 section:
				
					130f.Prohibitions
				relating to the transfer and release of certain detainees
						(a)Prohibition on
				transfer or release to or within the United StatesNo
				individual who is eligible for detention pursuant to the Authorization for Use
				of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) may be transferred
				or released to or within the United States, its territories, or
				possessions.
						(b)Limitation on
				transfer to foreign countries(1)The Secretary of Defense may not transfer
				any individual described in paragraph (5) to the custody or effective control
				of the individual’s country of origin, any other foreign country, or any other
				foreign entity unless the Secretary submits to Congress the certification
				described in paragraph (2) by not later than 30 days before the transfer of the
				individual.
							(2)The certification described in this
				paragraph is a written certification made by the Secretary of Defense, in
				consultation with the Secretary of State, that the government of the foreign
				country or the recognized leadership of the foreign entity to which the
				individual described in paragraph (5) is to be transferred—
								(A)is not a designated state sponsor of
				terrorism or a designated foreign terrorist organization;
								(B)maintains effective control over each
				detention facility in which an individual is to be detained if the individual
				is to be housed in a detention facility;
								(C)is not, as of the date of the
				certification, facing a threat that is likely to substantially affect its
				ability to exercise control over the individual;
								(D)has agreed to take effective steps to
				ensure that the individual cannot take action to threaten the United States,
				its citizens, or its allies in the future;
								(E)has taken such steps as the Secretary
				determines are necessary to ensure that the individual cannot engage or
				reengage in any terrorist activity;
								(F)has agreed to share any information
				with the United States that—
									(i)is related to the individual or any
				associates of the individual; and
									(ii)could affect the security of the
				United States, its citizens, or its allies; and
									(G)has agreed to allow appropriate agencies of
				the United States to have access to the individual, if requested.
								(3)(A)The Secretary of Defense may not transfer
				any individual described in paragraph (5) to the custody or effective control
				of the individual’s country of origin, any other foreign country, or any other
				foreign entity if there is a confirmed case of any individual described in
				paragraph (5) who was transferred to the foreign country or entity and
				subsequently engaged in any terrorist activity.
								(B)The Secretary of Defense may waive
				the prohibition in subparagraph (A) if the Secretary determines that such a
				transfer is in the national security interests of the United States and
				includes, as part of the certification described in paragraph (2) relating to
				such transfer, the determination of the Secretary under this paragraph.
								(4)Paragraphs (1) and (3) shall not apply to
				any action taken by the Secretary of Defense to transfer any individual
				described in paragraph (5) to effectuate an order affecting the disposition of
				the individual that is issued by a court or competent tribunal of the United
				States having lawful jurisdiction. The Secretary shall notify Congress promptly
				upon issuance of any such order.
							(5)An individual described in this
				paragraph is an individual who—
								(A)is not a citizen of the United States
				or a member of the Armed Forces;
								(B)is in the custody or under the
				effective control of the Department of Defense; and
								(C)is—
									(i)not a national of Afghanistan and
				is under detention at Bagram Air Base, Afghanistan; or
									(ii)under detention at United States
				Naval Station, Guantanamo Bay, Cuba, as of January 21, 2011.
									(c)DefinitionsIn this section:
							(1)The term
				individual who is eligible for detention pursuant to the Authorization
				for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note)
				includes—
								(A)any individual who
				is part of, or is substantially supporting, al-Qaeda, the Taliban, or
				associated forces that are engaged in hostilities against the United States or
				cobelligerents; and
								(B)any individual who
				has engaged in hostilities or has substantially supported hostilities against
				the United States or its cobelligerents on behalf of or in aid of al-Qaeda, the
				Taliban, or associated forces.
								(2)The term
				foreign terrorist organization means any organization so
				designated by the Secretary of State under section 219 of the Immigration and
				Nationality Act (8 U.S.C.
				1189).
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter,
			 as amended by section 4, is further amended by adding at the end the following
			 new item:
				
					
						130f. Prohibitions relating to the
				transfer and release of certain
				detainees.
					
					.
			6.Limitation on
			 authority to implement Executive Order of March 7, 2011
			(a)LimitationNo action may be taken to implement the
			 Executive Order entitled Periodic Review of Individuals Detained at
			 Guantanamo Bay Naval Station Pursuant to the Authorization for Use of Military
			 Force and dated March 7, 2011, until the Secretary of Defense submits
			 to the appropriate committees of Congress a national security protocol
			 applicable to each individual who is detained at United States Naval Station,
			 Guantanamo Bay, Cuba, as of the date of March 7, 2011. Each such national
			 security protocol shall include a description of each of the following:
				(1)The authority of
			 an individual covered by the protocol to have access to military or civilian
			 legal representation, or both, and any limitations on such access.
				(2)Any items that are
			 considered contraband for such an individual.
				(3)Any category of information that such an
			 individual is not permitted to discuss or include in any communications made to
			 persons other than Federal Government personnel and members of the Armed Forces
			 or materials the individual has or creates.
				(4)Any types of
			 materials to which such an individual is authorized to have access and the
			 process by which such materials, along with materials created by the
			 individual, are reviewed.
				(5)The nature of any communication such an
			 individual is permitted to have with any persons other than Federal Government
			 personnel and members of the Armed Forces, including mail, phone calls, and
			 video teleconferences, and the extent to which any such communication is to be
			 monitored.
				(6)Any meetings the individual is permitted to
			 have with any persons other than Federal Government personnel and members of
			 the Armed Forces and the extent to which such a meeting is to be
			 monitored.
				(7)Any category of information or material
			 that may not be provided to such an individual by persons other than Federal
			 Government personnel and members of the Armed Forces or by the individual’s
			 military or civilian legal counsel or military personal representative.
				(8)The manner in
			 which any legal materials or communications subject to review under the
			 protocol will be monitored for the protection of national security while also
			 ensuring that any applicable legal privileges are maintained for purposes of
			 litigation related to trial under chapter 47A of title 10, United States Code,
			 or a petition for habeas corpus.
				(9)The measures
			 planned to be taken to implement and enforce the provisions of the security
			 protocol.
				(b)Treatment of
			 classified material in security protocolsA security protocol submitted under
			 subsection (a) shall be in unclassified form but may contain a classified
			 annex.
			7.Affirmation of
			 armed conflict with al-Qaeda, the Taliban, and associated forces
			(a)In
			 generalChapter 3 of title 10, United States Code, as amended by
			 sections 4 and 5, is further amended by adding at the end the following new
			 section:
				
					130g.Affirmation of
				armed conflict with al-Qaeda, the Taliban, and associated forces
						(a)AffirmationCongress affirms that—
							(1)the United States
				is engaged in an armed conflict with al-Qaeda, the Taliban, and associated
				forces and that those entities continue to pose a threat to the United States
				and its citizens, both domestically and abroad;
							(2)the armed conflict with al-Qaeda, the
				Taliban, and associated forces includes nations, organizations, and persons
				who—
								(A)are part of, or
				are substantially supporting, al-Qaeda, the Taliban, or associated forces that
				are engaged in hostilities against the United States or cobelligerents; or
								(B)have engaged in
				hostilities or have substantially supported hostilities against the United
				States or its cobelligerents on behalf of or in aid of al-Qaeda, the Taliban,
				or associated forces; and
								(3)the President’s
				authority includes the authority to detain belligerents, including persons
				described in paragraph (2) until the termination of hostilities.
							(b)Congressional
				notification(1)The Secretary of Defense
				shall submit to Congress notification in writing—
								(A)not later than 90 days after the date
				of the enactment of this section, of any entity that is considered an
				associated force for purposes of this section as of such date; and
								(B)after such date, whenever any entity
				is newly considered an associated force for purposes of this section.
								(2)A notification under this subsection
				may be classified, as the Secretary determines is
				necessary.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter,
			 as amended by sections 4 and 5, is further amended by adding at the end the
			 following new item:
				
					
						130g. Affirmation of armed conflict with
				al-Qaeda, the Taliban, and associated
				forces.
					
					.
			8.Prohibition on
			 family member visitation of individuals detained at Naval Station, Guantanamo
			 Bay, CubaThe Secretary of
			 Defense shall prohibit any person who is a family member of an individual
			 detained at Guantanamo from visiting the individual at United States Naval
			 Station, Guantanamo Bay, Cuba.
		9.Permanent prohibition
			 on use of funds to construct or modify facilities in the United States to house
			 detainees transferred from Naval Station Guantanamo Bay, Cuba
			(a)In
			 generalNo amounts authorized to be appropriated or otherwise
			 made available to the Department of Defense may be used to construct or modify
			 any facility in the United States, its territories, or possessions to house any
			 individual detained at Guantanamo for the purposes of detention or imprisonment
			 in the custody or under the control of the Department of Defense.
			(b)ExceptionThe
			 prohibition in subsection (a) shall not apply to any modification of facilities
			 at United States Naval Station, Guantanamo Bay, Cuba.
			(c)Conforming
			 repealSection 1034 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383) is amended by
			 striking subsections (a) and (b).
			10.Clarification of
			 right to plead guilty in trial of capital offense by military
			 commission
			(a)Clarification of
			 rightSection 949m(b)(2) of
			 title 10, United States Code, is amended—
				(1)in subparagraph (C), by inserting before
			 the semicolon the following: , or a guilty plea was accepted and not
			 withdrawn prior to announcement of the sentence in accordance with section
			 949i(b) of this title; and
				(2)in subparagraph
			 (D), by inserting on the sentence after vote was
			 taken.
				(b)Pre-Trial
			 agreementsSection 949i of such title is amended by adding at the
			 end the following new subsection:
				
					(c)Pre-Trial
				agreements(1)A plea of guilty made by
				the accused that is accepted by a military judge under subsection (b) and not
				withdrawn prior to announcement of the sentence may form the basis for an
				agreement reducing the maximum sentence approved by the convening authority,
				including the reduction of a sentence of death to a lesser punishment, or that
				the case will be referred to a military commission under this chapter without
				seeking the penalty of death. Such an agreement may provide for terms and
				conditions in addition to a guilty plea by the accused in order to be
				effective.
						(2)A plea agreement under this
				subsection may not provide for a sentence of death imposed by a military judge
				alone. A sentence of death may only be imposed by the votes of all members of a
				military commission concurring in the sentence of death as provided in section
				949m(b)(2)(D) of this
				title.
						.
			
